IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 ANTHONY JOHNSON,                               : No. 121 EM 2019
                                                :
                     Petitioner                 :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 PHILADELPHIA COUNTY,                           :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

        AND NOW, this 11th day of December, 2019, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief. The Court of Common Pleas

of Philadelphia County is DIRECTED to dispose of Petitioner’s pending filings within 90

days.

        The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.